Appeal from an order entered on the 9th day of May, 1910, directing the defendant as receiver to pay judgment, or in lieu thereof that the plaintiff have execution against the property of the defendant.
Per Curiam:
We do not think that the plaintiff presented such a condition of the affairs of the receivership as entitles him to a summary order directing that *895an execution issue. The claim can be more satisfactorily disposed of on the final accounting. The order should, therefore, be reversed, with ten dollars costs, and disbursements, and the motion denied, with ten dollars costs. Present — Ingraham, P. j., Laughlin, Clarke, Scott and Miller, JJ. Order reversed, ' with ten dollars costs and disbursements, and motion denied, with ten dollars costs.